Citation Nr: 1755285	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 1989, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for the service-connected PTSD for the period prior to October 5, 1989.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for PTSD and assigned a 50 percent rating, effective on April 27, 1989. 

In a March 2010 rating decision, the RO increased the rating for PTSD to 70 percent, effective on April 27, 1989, and to 100 percent, effective on October 5, 1989.

When the case was previously before the Board in May 2014, the issue of entitlement to an effective date earlier than April 27, 1989, for the grant of service connection for PTSD was denied and the issue of entitlement to a rating in excess of 70 percent for PTSD for the period prior to October 5, 1989 was remanded for additional development.

The Veteran appealed the May 2014 denial of an effective date earlier than April 27, 1989, for the grant of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court set aside the May 2014 Board decision denying an effective date earlier than April 27, 1989 for the grant of service connection for PTSD and remanded the issue back to the Board for action in compliance with the Memorandum Decision.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record shows that the Veteran initially filed for VA benefits in May 1972 for a nervous condition.  In October 1972, the RO denied nonservice-connected pension benefits, and the Veteran did not appeal this determination.  

He submitted another claim for entitlement to service connection for a nervous condition in August 1986.  The RO denied the claim for compensation benefits in July 1988.  Notice of this decision was sent in a February 1989 letter.  The Veteran did not appeal this determination. 

On April 27, 1989, the Veteran submitted a claim (on VA Form 21-4138) indicating that he was attaching additional evidence in support of his service connection claims which included "nerves."  Such evidence included a psychiatric report, dated in September 1987, reflecting a diagnosis of dysthymic disorder.  He also indicated at that time that he wanted to be considered for benefits based on having PTSD. 

By a rating action in May 1989, the RO denied reopening the claim of service connection for a nervous condition.  By rating action in August 1989, the RO denied the claim of service connection for PTSD.  In March 1990, the RO received a Notice of Disagreement that was timely as to both decisions.  The appeal was perfected.  In a March 1995 decision, the Board denied reopening the claim of service connection for a psychiatric disability, to include PTSD.  The Veteran appealed this decision to the Court. 

In December 1996, the Court vacated the Board's decision and remanded the matter to the Board.  The Board subsequently denied the matter on the merits in May 2001.  The Veteran appealed this decision to the Court and by an Order in February 2003, the Court vacated the Board's May 2001 decision and remanded matter to the Board. 

In April 2006, the Board again denied the matter on the merits and the Veteran appealed.  By Court order in March 2007, the Court vacated the Board's April 2006 decision and remanded the matter to the Board. 

As previously noted, in an April 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective on April 27, 1989.  
In asserting an effective date earlier than April 27, 1989, for the grant of service connection for PTSD, the Veteran asserts three theories of entitlement. 

The first theory is that the effective date should go back to the Veteran's initial claim in May 1972.  The Veteran's representative acknowledges that, while the RO adjudicated this claim in October 1972, it only addressed the issue of nonservice-connected pension benefits and did not consider a claim for compensation benefits.  Thus, he argues that the compensation claim has remained pending and unadjudicated.  See Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007). 

A review of the claim form (VA Form 21-526) in May 1972 shows that the Veteran filed a claim for being "very nervous".  He completed the sections on this form pertaining to both compensation and nonservice-connected pension benefits.  He indicated that he had not received treatment for the claimed condition in service and could not remember when his nervous disability began.  He was diagnosed by a VA examiner on September 20, 1972 as having hysterical neurosis, conversion type. 

The RO treated this claim as a claim for nonservice-connected pension benefits and informed the Veteran by letter dated in November 1972 that his claim for pension disability not the result of service had been denied.  This notice included the Veteran's appeal rights. 

The second theory of entitlement for an effective date earlier than April 27, 1989, for the grant of service connection for PTSD is that the Veteran's subsequent claim in August 1986 for a "nervous disorder," which the RO denied in July 1988 (notice of which was sent to the Veteran in February 1989) and was not appealed, is not final since new and material evidence had been submitted within one year of that determination.  See 38 C.F.R. § 3.156 (b). 

Third, the Veteran and his representative assert that an effective date of August 15, 1985, or alternatively May 22, 1972, is warranted under 38 C.F.R. § 3.156 (c) and Vigil v. Peak, 22 Vet. App. 63, 65 (2008), since service records confirming the Veteran's stressors were available at the time he filed his initial claim.  They point out that the RO's grant of service connection for PTSD in April 2009 was based on service department records that were received in 2005, but available at the time he made his initial claim.

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  In that VA General Counsel opinion, it was noted that while recognizing that the addition of PTSD as a diagnostic entity to the rating schedule was a liberalizing issue, such action "does not authorize a retroactive award for every grant of service connection for PTSD."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).  Rather, an effective date prior to the date of a claim cannot be assigned under 38 C.F.R. § 3.114 (a) unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  In order to determine the 'date entitlement arose' within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  Additionally, in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In Swain v. McDonald, 27 Vet. App. 219 (2015), the Court noted in the context of rating claims that the "effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."  

Importantly, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Under the circumstances, the Board finds that a remand is required to obtain a medical opinion to determine if the Veteran's 1972 diagnosis of hysterical neurosis is what is now considered PTSD/ was an early manifestation of the current PTSD, in order to determine if the earliest possible effective date (of May 1972) is warranted, and in the alternative, whether the September 1987 diagnosis of dysthymic disorder was an early manifestation of the current PTSD.

As the issue of entitlement to a rating in excess of 70 percent for PTSD prior to October 5, 1989 is inextricably intertwined with the earlier effective date claim being remanded, it is deferred pending adjudication of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file, to include a copy of this remand, to an appropriate VA examiner in order to obtain an opinion regarding whether it is at least as likely as not (50 percent or better probability) that the September 1972 diagnosis of hysterical neurosis, conversion type, was an early manifestation of/related to the currently diagnosed PTSD.

If the examiner finds that the September 1972 diagnosis of hysterical neurosis was not an early manifestation of/related to the currently diagnosed PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the hysterical neurosis, conversion type, diagnosed in September 1972, is etiologically related to active service, to include the Veteran's service in Vietnam.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the September 1987 diagnosis of dysthymic disorder was an early manifestation/related to the current diagnosis of PTSD.

If the examiner finds that the September 1987 diagnosis of dysthymic was not an early manifestation of/related to the currently diagnosed PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the dysthymic disorder, diagnosed in September 1987, is etiologically related to active service, to include service in Vietnam.

A complete rationale for all stated opinions must be provided.

If the examiner determines that an examination of the Veteran is required in order to render the requested opinion(s) then one should be scheduled.

2.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




